Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1-20 are rejected under 35 U.S.C. sec. 112b for the phrase “normal platoon configuration”. See claim 1 and other independent claims.  This is not clear and definite as the phrase is normal configuration relative to what conditions? Normal is subjective based on the road, vehicles, mass of the vehicles, platoon size etc.  
Claim 11 is rejected as having an antecedent basis as the phrase “their size” lacks the proper antecedent basis. 
Claims 12 and 18 are rejected as having an antecedent basis as the phrase “they are” lacks the proper antecedent basis. 
Claims 4 and 14 are rejected as having an antecedent basis as the phrase “the temperature” lacks the proper antecedent basis. 
Claims 6 and claim 16 and 20 are rejected as the phrase “continuing in such a sequence to brake” is vague and indefinite. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claims 1, 7 and 8 and 10 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2017/0330461 A1 to Stanley that was filed in 2012 (hereinafter “Stanley”) and in view of Martensson, Jonas et al.,  Evaluation of Safety Distance in Vehicle Platoons by Combined Braking and Steering, KTH Royal Institute of Technology, School of Electrical Engineering, ACCESS Linnaeus Centre, Automatic Control Lab, Stockholm, Sweden (https://www.diva-portal.org/smash/get/diva2:557063/FULLTEXT01.pdf).
Stanley discloses “1.    A method for steering and braking a plurality vehicles traveling in a platoon in response to detecting an obstruction in front of the platoon, where the vehicles are equipped with V2V communications, said method comprising:  (see paragraph 63 and FIG. 8, blocks 802-812 where a platoon includes an assumed trajectory and messages are exchanged and then a conflict is detected and then the constraints are adjusted for a new optimized trajectory)

    PNG
    media_image1.png
    890
    717
    media_image1.png
    Greyscale
causing the vehicles to travel in a normal platoon configuration where the vehicles are arranged so that at least two vehicles travel in parallel travel lanes as a row,   (see FIG. 4a to 4f where the vehicles form a platoon with a first vehicle moving parallel next to the platoon in FIG. 4a and a second vehicle 2 in FIG. 4f traveling in another lane)
where there is a plurality of rows of vehicles and where vehicles traveling in a particular travel lane travel right behind each other;  (see FIG. 4a to 4f where the vehicles form a platoon with a first through fourth vehicles 1-4 moving in a row and then there is a second  moving parallel next to the platoon in FIG. 4a and a second vehicle 2 in FIG.  
    PNG
    media_image2.png
    926
    760
    media_image2.png
    Greyscale

detecting the obstruction by at least one of the vehicles in a front row of the platoon; (see FIG. 9 where the road geometry can indicate a possible risk and then the trajectory of the platoon is updated or if there is a conflict then the path can be changed)
coordinating and verifying between the vehicles in the front row that the obstruction is in front of the platoon;  (see paragraph 67-72 where the vehicle can provide transmitted and received messages of their trajectory and a conflict with a trajectory is resolved and transmitted to each of the other vehicles and a 1. Global longitudinal and 2. lateral acceleration profile to realize the conflict trajectory is provided)
broadcasting a message from one of the vehicles in the front row to the other vehicles in the platoon behind the front row that a coordinated braking and steering operation will occur to prevent a collision with the obstruction; (see paragraph 167)”. 
Stanley is silent but Martensson et al. teaches “…causing the vehicles in each row to steer in one direction to one side of the travel lane they are in such that the vehicles in alternating rows steer in opposite directions to an opposite side of the travel lane they are in so that the vehicles in the alternating rows proceed to opposite sides of the travel lane from each other and not directly behind each other; and (see page 1, col. 2, lines 1-16 where the first vehicle in the platoon includes a first set of vehicles that veers to the right and that every other vehicle moves to the left to avoid a collision since they move in opposite directions) 
    PNG
    media_image3.png
    889
    979
    media_image3.png
    Greyscale

causing the vehicles to brake so that all of the vehicles stop at the sides of the lanes.  (see page 1-6 and FIG. 6-7 where one vehicle is braked to  zero on the left and one is braked on the right hand side to zero);
It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of Martensson and the disclosure of Stanley since Martensson teaches that a platoon may use both steering and braking to turn one vehicle left and a second vehicle right at the same time in the platoon to avoid a collision with the vehicle ahead for the entire platoon.  This can provide an improvement in a platoon vehicle where the autonomous vehicles can avoid a collision since they all steer in the row in opposite left and right directions including the lead vehicle.  This can provide an improvement where a rear vehicle collision can be avoided by turning left and braking and the next vehicle can turn right and brake if the lead vehicle is involved in an accident.  See pages 1-6 of Martensson. 
Claim 2 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2017/0330461 A1 to Stanley that was filed in 2012 (hereinafter “Stanley”) and in view of Martensson, Jonas et al.,  Evaluation of Safety Distance in Vehicle Platoons by Combined Braking and Steering, KTH Royal Institute of Technology, School of Electrical Engineering, ACCESS Linnaeus Centre, Automatic Control Lab, Stockholm, Sweden (https://www.diva-portal.org/smash/get/diva2:557063/FULLTEXT01.pdf) and in view of U.S. Patent No.: 10,380,898 B1 to Schubert et al. that was filed in 2016
Stanley is silent but Schubert teaches “2.    The method according to claim 1 wherein detecting the obstruction and coordinating and verifying between the vehicles in the front row includes detecting the obstruction by a leftmost vehicle in the front row, generating an obstruction data packet that includes obstruction data that is transmitted to a receiving vehicle to its right in the front row,  (see figure 4 where the platoon manager detected a formation and an adjustment of the platoon based on the external parameters in blocks 408-420; see FIG. 1 where the vehicle 104 can detect a second vehicle on the left and the right  
    PNG
    media_image4.png
    973
    679
    media_image4.png
    Greyscale

appending a signature of the receiving vehicle onto the data packet, and transmitting the data packet to the (see block 710 where 
vehicle to its right towards the end of the row that appends its signature to the data packet. (see FIG. 6 where in blocks 602 each of the vehicles identify each other with the v2v and then a vehicle can be added and joined 
    PNG
    media_image5.png
    913
    687
    media_image5.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of SCHUBERT and the disclosure of Stanley since SCHUBERT teaches that a platoon can use 

Claim 3 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2017/0330461 A1 to Stanley that was filed in 2012 (hereinafter “Stanley”) and in view of Martensson, Jonas et al.,  Evaluation of Safety Distance in Vehicle Platoons by Combined Braking and Steering, KTH Royal Institute of Technology, School of Electrical Engineering, ACCESS Linnaeus Centre, Automatic Control Lab, Stockholm, Sweden (https://www.diva-portal.org/smash/get/diva2:557063/FULLTEXT01.pdf) and in view of U.S. Patent No.: 10,380,898 B1 to Schubert et al. that was filed in 2016 and in view of U.S. Patent Application Pub. No.: US 2016/0357187 A1 to Ansari that was filed in 2015. 

    PNG
    media_image6.png
    927
    834
    media_image6.png
    Greyscale

Stanley is silent but Ansari teaches “3.    The method according to claim 2 wherein the obstruction data includes a current timestamp (see paragraph 33 and 198-200), distance to the obstruction (see paragraph  and an angle of the obstruction (see FIG. 6a to 6c where an angle of zero degrees is shown to the distance to the second vehicle 603 and an acute angle is shown to object 701 and a zero degree angle is shown to object 702)”.
It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of ANSARI and the disclosure of Stanley since ANSARI teaches that a vehicle to vehicle communication can use a transceiver to communicate with the two vehicles. The vehicles can detect a GPS location with a timestamp and a 3D model of the vehicles surrounding the own vehicle.  Then a vehicle tailgating condition can be detected over a time period form the first to the second vehicle and a buffer zone can be increased and a distance between the vehicles. This can avoid a dangerous tail gating condition.   See claims 1-10 of Ansari.    

Claim 4 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2017/0330461 A1 to Stanley that was filed in 2012 (hereinafter “Stanley”) and in view of Martensson, Jonas et al.,  Evaluation of Safety Distance in Vehicle Platoons by Combined Braking and Steering, KTH Royal Institute of Technology, School of Electrical Engineering, ACCESS Linnaeus Centre, Automatic Control Lab, Stockholm, Sweden (https://www.diva-portal.org/smash/get/diva2:557063/FULLTEXT01.pdf) and in view of U.S. Patent No.: 10,380,898 B1 to Schubert et al. that was filed in 2016 and in view of U.S. Patent No.: US 10481614 B2 to Switkes that was filed in 2017. 

Stanley is silent but Switkes teaches “4.    The method according to claim 2 wherein the obstruction data includes the temperature of the obstruction”. (see FIG. 12 where each of the vehicles can include 1. Long range communication or a data link to a second vehicle 1260; see col. 16, lines 25 to 44 where the platoon can identify that a temperature of a vehicle includes an overheating engine and a brake condition that is poor; see claim 1-7);
It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of SWITKES and the disclosure of Stanley since SWITKES teaches that a vehicle to vehicle communication can use a transceiver to communicate with the two vehicles. The vehicles can detect a GPS location with a timestamp and a 3D model of the vehicles surrounding the own vehicle.  Then a vehicle tailgating condition can be detected over a time period form the first to the second vehicle and a buffer zone can be increased and a distance between the vehicles. This can avoid a dangerous tail gating condition or can determine that a vehicle 

Claim 5 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2017/0330461 A1 to Stanley that was filed in 2012 (hereinafter “Stanley”) and in view of Martensson, Jonas et al.,  Evaluation of Safety Distance in Vehicle Platoons by Combined Braking and Steering, KTH Royal Institute of Technology, School of Electrical Engineering, ACCESS Linnaeus Centre, Automatic Control Lab, Stockholm, Sweden (https://www.diva-portal.org/smash/get/diva2:557063/FULLTEXT01.pdf) and in view of U.S. Patent No.: 10,380,898 B1 to Schubert et al. that was filed in 2016 and in view of U.S. Patent App. Pub. No.: US US20190378150A1 to Patsiokas et al. that was filed in 2014. 
Stanley is silent but Patsiokas teaches “5.    The method according to claim 2 wherein the obstruction data includes whether the obstruction is carrying hazardous materials. (See paragraph 323-327 and 372-373 where a vehicle v2v can indicate a chemical spill and an emergency situation)”. 
It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of PATSIOKAS and the disclosure of Stanley since PATSIOKAS teaches that a vehicle to vehicle communication can include that there is a truck chemical spill ahead. This 

Claim 6 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2017/0330461 A1 to Stanley that was filed in 2012 (hereinafter “Stanley”) and in view of Martensson, Jonas et al.,  Evaluation of Safety Distance in Vehicle Platoons by Combined Braking and Steering, KTH Royal Institute of Technology, School of Electrical Engineering, ACCESS Linnaeus Centre, Automatic Control Lab, Stockholm, Sweden (https://www.diva-portal.org/smash/get/diva2:557063/FULLTEXT01.pdf) and in view of U.S. Patent No.: 10,380,898 B1 to Schubert et al. that was filed in 2016 and in view of U.S. Patent App. Pub. No.: US 2018/0210462 A1 to Switkes et al. that was filed in 2016 (hereinafter “the ‘462 publication”). 

Stanley is silent but the ‘462 publication teaches “6.    The method according to claim 1 wherein causing the vehicles to brake includes first braking the vehicles in a last row of the platoon, then braking the vehicles in a next to last row of the platoon and continuing in such a sequence to brake the vehicles in the front row”.  (see paragraph 11-13 where the rear vehicle performed pre-cognitive braking before the front vehicles; see claims 1-18; see FIG. 13);


Stanley is silent but Martinsson teaches “7.    The method according to claim 1 wherein causing the vehicles to brake includes braking all of the vehicles simultaneously”. (see FIG. 7b where the vehicles of the platoon are both braking and steering in opposite directions at the same time; see page 1, col. 2, lines 1-16 where the first vehicle in the platoon includes a first set of vehicles that veers to the right and that every other vehicle moves to the left to avoid a collision since they move in opposite directions) 
    PNG
    media_image3.png
    889
    979
    media_image3.png
    Greyscale




Stanley is silent but Martinsson teaches “8.    The method according to claim 1 wherein causing the vehicles to brake includes causing the vehicles to brake at the same time they are being steered. (see FIG. 7b where the vehicles of the platoon are both braking and steering in opposite directions at the same time; see page 1, col. 2, lines 1-16 where the first vehicle in the platoon includes a first set of vehicles that veers to the  
    PNG
    media_image3.png
    889
    979
    media_image3.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of Martensson and the disclosure of Stanley since Martensson teaches that a platoon may use both steering and braking to turn one vehicle left and a second vehicle right 
Claim 9 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2017/0330461 A1 to Stanley that was filed in 2012 (hereinafter “Stanley”) and in view of Martensson, Jonas et al.,  Evaluation of Safety Distance in Vehicle Platoons by Combined Braking and Steering, KTH Royal Institute of Technology, School of Electrical Engineering, ACCESS Linnaeus Centre, Automatic Control Lab, Stockholm, Sweden (https://www.diva-portal.org/smash/get/diva2:557063/FULLTEXT01.pdf) and in view of U.S. Patent App. Pub. No.: 2019/0051188A1 to Moustafa et al. filed on 9-27-18 (hereinafter “Moustafa”). 

    PNG
    media_image7.png
    860
    644
    media_image7.png
    Greyscale

“…9.    The method according to claim 1 wherein the number of travel lanes is three travel lanes. (see FIG. 4 where the road is a three lane road for a vehicle platoon of n, 1-3 vehicles) 
It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of Moustafa and the disclosure of Stanley since Moustafa teaches that a three lane road can be included where the vehicles are in a platoon.  The vehicles can publish emergency messages to the other vehicles and form an ad hoc network.  This can provide messages and notifications to control the vehicle to remedy an emergency and can provide an increased collision avoidance.    See abstract FIG. 5, blocks 502-524.

Stanley discloses “10.    The method according to claim 1 wherein the size of the platoon is small enough so that any message transmitted by one vehicle in the platoon will be directly received by all of the vehicles in the platoon.  (See paragraph 111 where the conflict resolution can occur with two cars)”,
Claim 11 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2017/0330461 A1 to Stanley that was filed in 2012 (hereinafter “Stanley”) and in view of Martensson, Jonas et al.,  Evaluation of Safety Distance in Vehicle Platoons by Combined Braking and Steering, KTH Royal Institute of Technology, School of Electrical Engineering, ACCESS Linnaeus Centre, Automatic Control Lab, Stockholm, Sweden (https://www.diva-portal.org/smash/get/diva2:557063/FULLTEXT01.pdf) and in view of U.S. Patent App. Pub. No.: US20100256852A1 to Mudalige et al. filed in 2010 (hereinafter “Mudalige”). 

Stanley is silent but Mudalige teaches “11.    The method according to claim 1 further comprising positioning the vehicles in a particular row based on their size” (see paragraph 134 where the relative position can be arranged by vehicle size, and vehicle shape and length and predicted vehicle speeds).
It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of Mudalidge and the disclosure of Stanley since Mudalidge teaches that a vehicle platoon order can be provided for by vehicle size, shape, length and predicted vehicle speeds.  This can provide increased safety while drafting for fuel efficiency.   See abstract and paragraph 134-144 of Mudalidge.

Claim 12 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2017/0330461 A1 to Stanley that was filed in 2012 (hereinafter “Stanley”) and in view of Martensson, Jonas et al.,  Evaluation of Safety Distance in Vehicle Platoons by Combined Braking and Steering, KTH Royal Institute of Technology, School of Electrical Engineering, ACCESS Linnaeus Centre, Automatic Control Lab, Stockholm, Sweden (https://www.diva-portal.org/smash/get/diva2:557063/FULLTEXT01.pdf) and in further in view of Schubert.

12.    A method for steering and braking a plurality vehicles traveling in a platoon in response to detecting an obstruction in front of the platoon, where the vehicles are equipped with V2V communications (see paragraph 63 and FIG. 8, blocks 802-812 where a platoon includes an assumed trajectory and messages are exchanged and then a conflict is detected and then the constraints are adjusted for a new optimized trajectory)and where the vehicles are travelling along a three-lane roadway, said method comprising: (see FIG. 4a-4c where a three lane road is seen)
causing the vehicles to travel in a normal platoon configuration where the vehicles are arranged so that three vehicles travel in the lanes in a plurality of rows, (see FIG. 4a to 4f where the vehicles form a platoon with a first vehicle moving parallel next to the platoon in FIG. 4a and a second vehicle 2 in FIG. 4f traveling in another lane)where vehicles traveling in a particular travel lane travel right behind each other; (see FIG. 4a to 4f where the vehicles form a platoon with a first through fourth vehicles 1-4 moving in a row and then there is a second  moving parallel next to the platoon in FIG. 4a and a second vehicle 2 in FIG.  
    PNG
    media_image2.png
    926
    760
    media_image2.png
    Greyscale


detecting the obstruction by a vehicle in a front row travelling in a leftmost lane, (see paragraph 67-72 where the vehicle can provide transmitted and received messages of their trajectory and a conflict with a trajectory is resolved and transmitted to each of the other vehicles and a 1. Global longitudinal and 2. lateral acceleration profile to realize the conflict trajectory is provided)
generating an obstruction data packet that includes obstruction data that is transmitted to a vehicle travelling in a center lane in the front row, (see FIG. 9 where the road geometry can indicate a possible risk and then the trajectory of the platoon is updated or if there is a conflict then the path can be changed) (see paragraph 67-72 where the vehicle can provide transmitted and received messages of their trajectory and a conflict with a trajectory is resolved and transmitted to each of the other vehicles and a 1. Global longitudinal and 2. lateral acceleration profile to realize the conflict trajectory is provided)(see also FIG. 4a and fig. 4c where the left hand vehicle can include a possible conflict trajectory)
Stanley is silent but Schubert teaches   “… appending a signature of the vehicle travelling in the center lane onto the data packet, and transmitting the data packet to a vehicle travelling in a rightmost lane in the front row that appends its signature to the data packet; (see block 710 where each vehicle is assigned a power requirement and a separation requirement and provided to each of the vehicles to form a position within the platoon; see col. 10, lines 1-22 where each of the pod vehicles can exchange air messages; see col. 12, lines 5 to 45 where the messages can identify the vehicle and the order in the platoon sequence and are communicated amount the vehicles and where the first vehicle has a signature of 402 and the second vehicle has a signature of 404 )
broadcasting a message including the obstruction data packet from the vehicle travelling in the rightmost lane in the front row to the other vehicles in the platoon behind the front row (see figure 4 where the platoon manager detected a formation and an adjustment of the platoon based on the external parameters in blocks 408-420; see FIG. 1 where the vehicle 104 can detect a second vehicle on the left and the right hand side vehicle can detect the pole and a second vehicle on the other side) (see block 710 where each vehicle is assigned a power requirement and a separation requirement and provided to each of the vehicles to form a position within the platoon; see col. 10, lines 1-22 where each of the pod vehicles can exchange air messages; see col. 12, lines 5 to 45 where the messages can identify the vehicle and the order in the platoon sequence and 
It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of SCHUBERT and the disclosure of Stanley since SCHUBERT teaches that a platoon can use an external parameters and a formation model to determine an estimated outcome. For example, the platoon can indicate that the paths of the vehicles may overlap.   Then the vehicle platoon can be configured and selected in an optimized manner to avoid the collision and provide an avoidance parameter and an optimization outcome of the platoon. See FIG. 5, blocks 502-518 and claims 1-10 of Schubert.    

Stanley is silent but Martensson et al. teaches “…that a coordinated braking and steering operation will occur to prevent a collision with the obstruction;
causing the vehicles in each row to steer in one direction to one side of the travel lane they are in such that the vehicles in alternating rows steer in opposite directions to an opposite side of the travel lane they are in so that the vehicles in the alternating rows proceed to opposite sides of the travel lane from each other and not directly behind each other in a breach position; and (see page 1, col. 2, lines 1-16 where the first vehicle in the platoon includes a first set of vehicles that veers to the right and that every other vehicle moves to the left to avoid  
    PNG
    media_image3.png
    889
    979
    media_image3.png
    Greyscale


causing the vehicles to brake at the same time they are being steered so that all of the vehicles stop at the sides of the lanes. (see page 1-6 and FIG. 6-7 where one vehicle is braked to  zero on the left and one is braked on the right hand side to zero);


Claim 13 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2017/0330461 A1 to Stanley that was filed in 2012 (hereinafter “Stanley”) and in view of Martensson, Jonas et al.,  Evaluation of Safety Distance in Vehicle Platoons by Combined Braking and Steering, KTH Royal Institute of Technology, School of Electrical Engineering, ACCESS Linnaeus Centre, Automatic Control Lab, Stockholm, Sweden (https://www.diva-portal.org/smash/get/diva2:557063/FULLTEXT01.pdf) and in view of U.S. Patent No.: 10,380,898 B1 to Schubert et al. that was filed in 2016 and in view of U.S. Patent Application Pub. No.: US 2016/0357187 A1 to Ansari that was filed in 2015. 

    PNG
    media_image6.png
    927
    834
    media_image6.png
    Greyscale

Stanley is silent but Ansari teaches “13.    The method according to claim 12 wherein the obstruction data includes a current timestamp, (see paragraph 33 and 198-200),  distance to the obstruction (see   and an angle of the obstruction. (see FIG. 6a to 6c where an angle of zero degrees is shown to the distance to the second vehicle 603 and an acute angle is shown to object 701 and a zero degree angle is shown to object 702)”.
It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of ANSARI and the disclosure of Stanley since ANSARI teaches that a vehicle to vehicle communication can use a transceiver to communicate with the two vehicles. The vehicles can detect a GPS location with a timestamp and a 3D model of the vehicles surrounding the own vehicle.  Then a vehicle tailgating condition can be detected over a time period form the first to the second vehicle and a buffer zone can be increased and a distance between the vehicles. This can avoid a dangerous tail gating condition.   See claims 1-10 of Ansari.    

Claim 14 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2017/0330461 A1 to Stanley that was filed in 2012 (hereinafter “Stanley”) and in view of Martensson, Jonas et al.,  Evaluation of Safety Distance in Vehicle Platoons by Combined Braking and Steering, KTH Royal Institute of Technology, School of Electrical Engineering, ACCESS Linnaeus Centre, Automatic Control Lab, Stockholm, Sweden (https://www.diva-portal.org/smash/get/diva2:557063/FULLTEXT01.pdf) and in view of U.S. Patent No.: 10,380,898 B1 to Schubert et al. that was filed in 2016 and in view of U.S. Patent No.: US 10481614 B2 to Switkes that was filed in 2017. 

Stanley is silent but Switkes teaches “14.    The method according to claim 12 wherein the obstruction data includes the temperature of the obstruction… ”. (see FIG. 12 where each of the vehicles can include 1. Long range communication or a data link to a second vehicle 1260; see col. 16, lines 25 to 44 where the platoon can identify that a temperature of a vehicle includes an overheating engine and a brake condition that is poor; see claim 1-7).
It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of SWITKES and the disclosure of Stanley since SWITKES teaches that a vehicle to vehicle communication can use a transceiver to communicate with the two vehicles. The vehicles can detect a GPS location with a timestamp and a 3D model of the vehicles surrounding the own vehicle.  Then a vehicle tailgating condition can be detected over a time period form the first to the second vehicle and a buffer zone can be increased and a distance between the vehicles. This can avoid a dangerous tail gating condition or can determine that a vehicle engine is overheating and thus avoid that vehicle and increase a buffer distance.   See claims 1-10 and col. 16, line 1-25 of Ansari.    

Claim 15 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2017/0330461 A1 to Stanley that was filed in 2012 (hereinafter “Stanley”) and in view of Martensson, Jonas et al.,  Evaluation of Safety Distance in Vehicle Platoons by Combined Braking and Steering, KTH Royal Institute of Technology, School of Electrical Engineering, ACCESS Linnaeus Centre, Automatic Control Lab, Stockholm, Sweden (https://www.diva-portal.org/smash/get/diva2:557063/FULLTEXT01.pdf) and in view of U.S. Patent No.: 10,380,898 B1 to Schubert et al. that was filed in 2016 and in view of U.S. Patent App. Pub. No.: US US20190378150A1 to Patsiokas et al. that was filed in 2014. 
Stanley is silent but Patsiokas teaches “15.    The method according to claim 12 wherein the obstruction data includes whether the obstruction is carrying hazardous materials. (See paragraph 323-327 and 372-373 where a vehicle v2v can indicate a chemical spill and an emergency situation)”.
It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of PATSIOKAS and the disclosure of Stanley since PATSIOKAS teaches that a vehicle to vehicle communication can include that there is a truck chemical spill ahead. This can be deemed an emergency and a message to avoid the area can be provided.   See paragraph 323-7 and 372-3.    

Claim 16 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2017/0330461 A1 to Stanley that was filed in 2012 (hereinafter “Stanley”) and in view of Martensson, Jonas et al.,  Evaluation of Safety Distance in Vehicle Platoons by Combined Braking and Steering, KTH Royal Institute of Technology, School of Electrical Engineering, ACCESS Linnaeus Centre, Automatic Control Lab, Stockholm, Sweden (https://www.diva-portal.org/smash/get/diva2:557063/FULLTEXT01.pdf) and in view of U.S. Patent No.: 10,380,898 B1 to Schubert et al. that was filed in 2016 and in view of U.S. Patent App. Pub. No.: US 2018/0210462 A1 to Switkes et al. that was filed in 2016 (hereinafter “the ‘462 publication”). 

Stanley is silent but the ‘462 publication teaches “16.    The method according to claim 12 wherein causing the vehicles to brake includes first braking the vehicles in a last row of the platoon, then braking the vehicles in a next to last row of the platoon and continuing in such a sequence to brake the vehicles in the front row”. (See paragraph 11-13 where the rear vehicle performed pre-cognitive braking before the front vehicles; see claims 1-18; see FIG. 13).

It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of the ‘462 publication and the disclosure of Stanley since the ‘462 publication teaches that a pre-cognition vehicle braking can be provided for all platoon vehicles. This can involve interrogating, with one or more sensors, a space radially extending from a lead vehicle as the lead vehicle travels over the road surface, perceiving the environment within the space, ascertaining a hazard caused by an object in the space, and causing a following vehicle, operating in a platoon with the lead vehicle, to take a preemptive braking action to avoid or mitigate risks resulting from the hazard caused by the object in the space.  See abstract and claim 1. Thus vehicle to vehicle communication can use a transceiver to communicate with the vehicles that there is a dangerous condition ahead and a braking strategy can be started where some vehicles are braking without detecting any accident or crash or message and lengthen the distance between the vehicles for increased collision avoidance.    See abstract of the ‘462 and paragraph 1-13 of the ‘462.
Claim 17 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2017/0330461 A1 to Stanley that was filed in 2012 (hereinafter “Stanley”) and in view of Martensson, Jonas et al.,  Evaluation of Safety Distance in Vehicle Platoons by Combined Braking and Steering, KTH Royal Institute of Technology, School of Electrical Engineering, ACCESS Linnaeus Centre, Automatic Control Lab, Stockholm, Sweden (https://www.diva-portal.org/smash/get/diva2:557063/FULLTEXT01.pdf) and in view of U.S. Patent No.: 10,380,898 B1 to Schubert et al. that was filed in 2016.

Stanley is silent but Martensson teaches “17.    The method according to claim 12 wherein causing the vehicles to brake includes braking all of the vehicles simultaneously” (See FIG. 7b where the vehicles of the platoon are both braking and steering in opposite directions at the same time; see page 1, col. 2, lines 1-16 where the first vehicle in the platoon includes a first set of vehicles that veers to the right and that every other vehicle moves to the left to avoid a collision since they move in opposite  
    PNG
    media_image3.png
    889
    979
    media_image3.png
    Greyscale


It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of Martensson and the disclosure of Stanley since Martensson teaches that a platoon may use both steering and braking to turn one vehicle left and a second vehicle right 
Claim 18 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2017/0330461 A1 to Stanley that was filed in 2012 (hereinafter “Stanley”) and in view of Martensson, Jonas et al.,  Evaluation of Safety Distance in Vehicle Platoons by Combined Braking and Steering, KTH Royal Institute of Technology, School of Electrical Engineering, ACCESS Linnaeus Centre, Automatic Control Lab, Stockholm, Sweden (https://www.diva-portal.org/smash/get/diva2:557063/FULLTEXT01.pdf).

The claims 18-20 are apparatus claims and recite traveling in a configuration, and arranging the vehicles and detecting an obstruction, and coordinating and verifying a distance and broadcasting messages and then steering and braking the vehicles. This is an apparatus claim and is intended use. This has little patentable weight.  During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963) (The claims were directed 
Stanley discloses “18.    A system for steering and braking a plurality vehicles traveling in a platoon in response to detecting an obstruction in front of the platoon, where the vehicles are equipped with V2V communications, said system comprising: (see paragraph 63 and FIG. 8, blocks 802-812 where a platoon includes an assumed trajectory and messages are exchanged and then a conflict is detected and then the  
    PNG
    media_image1.png
    890
    717
    media_image1.png
    Greyscale

means for causing the vehicles to travel in a normal platoon configuration where the vehicles are arranged so that at least two vehicles travel in parallel travel lanes as a row,   (see FIG. 4a to 4f where the vehicles form a platoon with a first vehicle moving parallel next to the platoon in FIG. 4a and a second vehicle 2 in FIG. 4f traveling in another lane)
where there is a plurality of rows of vehicles and where vehicles traveling in a particular travel lane travel right behind each other; (see FIG. 4a to 4f where the vehicles form a platoon with a first through fourth vehicles 1-4 moving in a row and then there is a second  moving parallel next to the platoon in FIG. 4a and a second vehicle 2 in FIG. 4f traveling in another lane) ;  (see FIG. 4a to 4f where the vehicles form a platoon with a first through fourth vehicles 1-4 moving in a row and then there is a second  moving parallel next to the platoon in FIG. 4a and a second  
    PNG
    media_image2.png
    926
    760
    media_image2.png
    Greyscale


means for detecting the obstruction by at least one of the vehicles in a front row of the platoon; (see FIG. 9 where the road geometry can indicate a possible risk and then the trajectory of the platoon is updated or if there is a conflict then the path can be changed)
 
means for coordinating and verifying between the vehicles in the front row that the obstruction is in front of the platoon; (see paragraph 67-72 where the vehicle can provide transmitted and received messages of their trajectory and a conflict with a trajectory is resolved and transmitted to each of the other vehicles and a 1. Global longitudinal and 2. lateral acceleration profile to realize the conflict trajectory is provided)
means for broadcasting a message from one of the vehicles in the front row to the other vehicles in the platoon behind the front row that a coordinated braking and steering operation will occur to prevent a collision with the obstruction; (see paragraph 167)”.
Stanley is silent but Martensson et al. teaches “…means for causing the vehicles in each row to steer in one direction to one side of the travel lane they are in such that the vehicles in alternating rows steer in opposite directions to an opposite side of the travel lane they are in so that the vehicles in the alternating rows proceed to opposite sides of the travel lane from each other and not directly behind each other; and (see page 1, col. 2, lines 1-16 where the first vehicle in the platoon includes a first set of vehicles that veers to the right and that every other vehicle moves to the left to avoid a collision since they move in  
    PNG
    media_image3.png
    889
    979
    media_image3.png
    Greyscale


means for causing the vehicles to brake so that all of the vehicles stop at the sides of the lanes. (see page 1-6 and FIG. 6-7 where one vehicle is braked to  zero on the left and one is braked on the right hand side to zero);


Claim 19 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2017/0330461 A1 to Stanley that was filed in 2012 (hereinafter “Stanley”) and in view of Martensson, Jonas et al.,  Evaluation of Safety Distance in Vehicle Platoons by Combined Braking and Steering, KTH Royal Institute of Technology, School of Electrical Engineering, ACCESS Linnaeus Centre, Automatic Control Lab, Stockholm, Sweden (https://www.diva-portal.org/smash/get/diva2:557063/FULLTEXT01.pdf) and in view of U.S. Patent No.: 10,380,898 B1 to Schubert et al. that was filed in 2016
19.    The system according to claim 18 wherein the means for detecting the obstruction and the means for coordinating and verifying between the vehicles in the front row detect the obstruction by a leftmost vehicle in the front row, (see figure 4 where the platoon manager detected a formation and an adjustment of the platoon based on the external parameters in blocks 408-420; see FIG. 1 where the vehicle 104 can detect a second vehicle on the left and the right hand side vehicle can detect the pole and a second vehicle on the other side) 
    PNG
    media_image4.png
    973
    679
    media_image4.png
    Greyscale

generate an obstruction data packet that includes obstruction data that is transmitted to a receiving vehicle to its right in the front row, append a signature of the receiving vehicle onto the data packet, and transmit the data packet to the vehicle to its right towards the end of the row that appends its signature to the data packet. (see block 710 where each vehicle is assigned a power requirement and a separation requirement and provided to each of the vehicles to form a position within the platoon; see col. 10, lines 1-22 where each of the pod vehicles can exchange air messages; see col. 12, lines 5 to 45 where the messages can identify the vehicle and the order in the platoon sequence and are communicated amount the vehicles and where the first vehicle has a signature of 402 and the second vehicle has a signature of 404 ) (see FIG. 6 where in blocks 602 each of the vehicles identify each other with the v2v and then a vehicle can be added and joined and also the vehicle platoon can be dissolved in blocks 602-620)”.
It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of SCHUBERT and the disclosure of Stanley since SCHUBERT teaches that a platoon can use an external parameters and a formation model to determine an estimated outcome. For example, the platoon can indicate that the paths of the vehicles 

Claim 20 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2017/0330461 A1 to Stanley that was filed in 2012 (hereinafter “Stanley”) and in view of Martensson, Jonas et al.,  Evaluation of Safety Distance in Vehicle Platoons by Combined Braking and Steering, KTH Royal Institute of Technology, School of Electrical Engineering, ACCESS Linnaeus Centre, Automatic Control Lab, Stockholm, Sweden (https://www.diva-portal.org/smash/get/diva2:557063/FULLTEXT01.pdf) and in view of U.S. Patent App. Pub. No.: US 2018/0210462 A1 to Switkes et al. that was filed in 2016 (hereinafter “the ‘462 publication”). 

Stanley is silent but the ‘462 publication teaches “20.    The system according to claim 18 wherein the means for causing the vehicles to brake first brakes the vehicles in a last row of the platoon, then brakes the vehicles in a next to last row of the platoon and continues in such a sequence to brake the vehicles in the front row ”.  (See paragraph 11-
It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of the ‘462 publication and the disclosure of Stanley since the ‘462 publication teaches that a pre-cognition vehicle braking can be provided for all platoon vehicles. This can involve interrogating, with one or more sensors, a space radially extending from a lead vehicle as the lead vehicle travels over the road surface, perceiving the environment within the space, ascertaining a hazard caused by an object in the space, and causing a following vehicle, operating in a platoon with the lead vehicle, to take a preemptive braking action to avoid or mitigate risks resulting from the hazard caused by the object in the space.  See abstract and claim 1. Thus vehicle to vehicle communication can use a transceiver to communicate with the vehicles that there is a dangerous condition ahead and a braking strategy can be started where some vehicles are braking without detecting any accident or crash or message and lengthen the distance between the vehicles for increased collision avoidance.    See abstract of the ‘462 and paragraph 1-13 of the ‘462.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668